              Case 3:21-mj-00771-KSC Document 1 Filed 03/02/21 PageID.1 Page 1 of 24
AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                       Southern District
                                                     __________  DistrictofofCalifornia
                                                                              __________

              In the Matter of the Search of                                 )
         (Briefly describe the property to be searched
                                                                                                        21-MJ-0771
                                                                             )
          or identify the person by name and address)                        )              Case No.
          Information associated with Facebook                               )
               User ID #100058668091242                                      )
   that is stored at premises controlled by Facebook
                                                                             )

    APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
 See Attachment A, incorporated herein by reference.

located in the             Northern               District of                 California                , there is now concealed (identify the
person or describe the property to be seized):


 See Attachment B, incorporated herein by reference.

          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ✔ evidence of a crime;
               u
               ✔ contraband, fruits of crime, or other items illegally possessed;
               u
                 ✔ property designed for use, intended for use, or used in committing a crime;
                 u
                 u a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
             Code Section                                                               Offense Description
        18 USC 2252 & 2252A                       Certain activities relating to materials involving sexual exploitation of minors and
        18 USC 2422                               child pornography; Coercion/Enticement

          The application is based on these facts:
        See Attached Affidavit of Special Agent, incorporated herein by reference.

           ✔ Continued on the attached sheet.
           u
           u Delayed notice of        days (give exact ending date if more than 30 days:                                     ) is   requested under
             18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                       Applicant’s signature

                                                                                             Special Agent Angela M. Forbes, HSI
                                                                                                       Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
                      telephone                       (specify reliable electronic means).


Date:         3/2/2021
                                                                                                         Judge’s signature

City and state: San Diego, California                                            Hon. Karen S. Crawford, United States Magistrate Judge
                                                                                                       Printed name and title
       Case 3:21-mj-00771-KSC Document 1 Filed 03/02/21 PageID.2 Page 2 of 24




1    AFFIDAVIT IN SUPPORT OF APPLICATION FOR SEARCH WARRANT
2          I, Angela M. Forbes upon being duly sworn do hereby state that the
3    following is true to my knowledge and belief:
4                                    INTRODUCTION
5          1.     I am a Special Agent (SA) with Immigration and Customs
6    Enforcement (ICE), Homeland Security Investigations (HSI) within the
7    Department of Homeland Security (DHS), having been so employed since June
8    2010. I am currently assigned to the HSI Special Agent in Charge San Diego,
9    California Child Exploitation group. I have attended and successfully completed
10   the Criminal Investigator Training Program and the Immigration and Customs
11   Enforcement Special Agent Training located at the Federal Law Enforcement
12   Training Center in Glynco, Georgia.
13         2.     I am currently assigned to the Internet Crimes Against Children
14   (ICAC) Task Force in San Diego. This task force includes members of the San
15   Diego Police Department, San Diego County Sheriff’s Department, U.S. Postal
16   Inspection Service, U.S. Probation, Federal Bureau of Investigation, Naval
17   Criminal Investigative Service, U.S. Attorney’s Office and the San Diego County
18   District Attorney’s Office. Prior to becoming a SA, I was employed as a Criminal
19   Investigator for the Department of the Navy for approximately seven years. I have
20   previously received training from other law enforcement agencies in the area of
21   child pornography investigations. As an HSI SA assigned to the Child Exploitation
22   group, I investigate criminal violations relating to child exploitation and child
23   pornography, including violations pertaining to the illegal production, distribution,
24   receipt, and possession of child pornography, in violation of 18 U.S.C. §§ 2251
25   and 2252, and online enticement crimes in violation of 18 U.S.C. § 2422. I have
26   participated in the service of numerous search warrants involving child
27
                                              1
        Case 3:21-mj-00771-KSC Document 1 Filed 03/02/21 PageID.3 Page 3 of 24




1    exploitation and/or child pornography offenses and have had the opportunity to
2    observe and review numerous examples of child pornography (as defined in 18
3    U.S.C. § 2256) in various forms of media. As a federal agent, I am authorized to
4    investigate violations of laws of the United States and I am a law enforcement
5    officer with the authority to execute warrants issued under the authority of the
6    United States. In preparation of this affidavit, I have discussed the facts of this case
7    with other law enforcement agents and officers within HSI and the ICAC task
8    force.
9             3.   This affidavit is made in support of an application for a warrant to
10   Facebook, Inc., 1601 Willow Road, Menlo Park, California, 94025, within the
11   Northern District of California, as described in Attachment A, for search of the
12   account associated with Facebook User ID 100058668091242 (Subject Account)
13   from November 1, 2020 to the present, for items that constitute evidence, fruits,
14   and instrumentalities of violations of 18 U.S.C. §§ 2252, 2252A, and 2422, as
15   described in Attachment B.
16            4.   The facts set forth in this affidavit are based on my own personal
17   knowledge, knowledge obtained from other individuals during my participation in
18   this investigation, including other law enforcement officers, my review of
19   documents and computer records related to this investigation, communications
20   with others who have personal knowledge of the events and circumstances
21   described herein, and information gained through my training and experience.
22   Because this affidavit is submitted for the limited purpose of establishing probable
23   cause in support of the application for a search warrant, it does not set forth each
24   and every fact that I or others have learned during the course of this investigation.
25
26
27
                                                2
       Case 3:21-mj-00771-KSC Document 1 Filed 03/02/21 PageID.4 Page 4 of 24




1                          BACKGROUND ON FACEBOOK
2          5.    Facebook owns and operates a free-access social networking website
3    of the same name that can be accessed at http://www.facebook.com. Facebook
4    allows its users to establish accounts with Facebook, and users can then use their
5    accounts to share written news, photographs, videos, and other information with
6    other Facebook users, and sometimes with the general public.
7          6.    Facebook asks users to provide basic contact and personal identifying
8    information to Facebook, either during the registration process or thereafter. This
9    information may include the user’s full name, birth date, gender, contact e-mail
10   addresses, Facebook passwords, Facebook security questions and answers (for
11   password retrieval), physical address (including city, state, and zip code),
12   telephone numbers, screen names, websites, and other personal identifiers.
13   Facebook also assigns a user identification number to each account.
14         7.    Facebook users may join one or more groups or networks to connect
15   and interact with other users who are members of the same group or network.
16   Facebook assigns a group identification number to each group. A Facebook user
17   can also connect directly with individual Facebook users by sending each user a
18   “Friend Request.” If the recipient of a “Friend Request” accepts the request, then
19   the two users will become “Friends” for purposes of Facebook and can exchange
20   communications or view information about each other. Each Facebook user’s
21   account includes a list of that user’s “Friends” and a “News Feed,” which
22   highlights information about the user’s “Friends,” such as profile changes,
23   upcoming events, and birthdays.
24         8.    Facebook users can select different levels of privacy for the
25   communications and information associated with their Facebook accounts. By
26   adjusting these privacy settings, a Facebook user can make information available
27
                                             3
        Case 3:21-mj-00771-KSC Document 1 Filed 03/02/21 PageID.5 Page 5 of 24




1    only to himself or herself, to particular Facebook users, or to anyone with access to
2    the Internet, including people who are not Facebook users. A Facebook user can
3    also create “lists” of Facebook friends to facilitate the application of these privacy
4    settings. Facebook accounts also include other account settings that users can
5    adjust to control, for example, the types of notifications they receive from
6    Facebook.
7          9.     Facebook users can create profiles that include photographs, lists of
8    personal interests, and other information. Facebook users can also post “status”
9    updates about their whereabouts and actions, as well as links to videos,
10   photographs, articles, and other items available elsewhere on the Internet.
11   Facebook users can also post information about upcoming “events,” such as social
12   occasions, by listing the event’s time, location, host, and guest list.
13         10.    Facebook users can “check in” to particular locations or add their
14   geographic locations to their Facebook posts, thereby revealing their geographic
15   locations at particular dates and times.       A particular user’s profile page also
16   includes a “Wall,” which is a space where the user and his or her “Friends” can
17   post messages, attachments, and links that will typically be visible to anyone who
18   can view the user’s profile.
19         11.    Facebook allows users to upload photos and videos, which may
20   include any metadata such as location that the user transmitted when s/he uploaded
21   the photo or video. It also provides users the ability to “tag” (i.e., label) other
22   Facebook users in a photo or video. When a user is tagged in a photo or video, he
23   or she receives a notification of the tag and a link to see the photo or video. For
24   Facebook’s purposes, the photos and videos associated with a user’s account will
25   include all photos and videos uploaded by that user that have not been deleted, as
26
27
                                                4
        Case 3:21-mj-00771-KSC Document 1 Filed 03/02/21 PageID.6 Page 6 of 24




1    well as all photos and videos uploaded by any user that have that user tagged in
2    them.
3            12.   Facebook users can exchange private messages on Facebook with
4    other users. These messages, which are similar to e-mail messages, are sent to the
5    recipient’s “Inbox” on Facebook, which also stores copies of messages sent by the
6    recipient, as well as other information. Facebook users can also post comments on
7    the Facebook profiles of other users or on their own profiles; such comments are
8    typically associated with a specific posting or item on the profile. In addition,
9    Facebook has a chat feature that allows users to send and receive instant messages
10   through Facebook. These chat communications are stored in the chat history for
11   the account. Facebook also has Video and Voice Calling features, and although
12   Facebook may not record the calls themselves, it does keep records of the date of
13   each call.
14           13.   If a Facebook user does not want to interact with another user on
15   Facebook, the first user can “block” the second user from seeing his or her
16   account.
17           14.   Facebook has a “like” feature that allows users to give positive
18   feedback or connect to particular pages. Facebook users can “like” Facebook posts
19   or updates, as well as webpages or content on third-party (i.e., non-Facebook)
20   websites. Facebook users can also become “fans” of particular Facebook pages.
21           15.   Facebook has a search function that enables its users to search
22   Facebook for keywords, usernames, or pages, among other things.
23           16.   Each Facebook account has an activity log, which is a list of the user’s
24   posts and other Facebook activities from the inception of the account to the
25   present. The activity log includes stories and photos that the user has been tagged
26   in, as well as connections made through the account, such as “liking” a Facebook
27
                                               5
       Case 3:21-mj-00771-KSC Document 1 Filed 03/02/21 PageID.7 Page 7 of 24




1    page or adding someone as a friend. The activity log is visible to the user but
2    cannot be viewed by people who visit the user’s Facebook page.
3          17.    Facebook Notes is a blogging feature available to Facebook users, and
4    it enables users to write and post notes or personal web logs (“blogs”), or to import
5    their blogs from other services, such as Xanga, LiveJournal, and Blogger.
6          18.    The Facebook Gifts feature allows users to send virtual “gifts” to their
7    friends that appear as icons on the recipient’s profile page. Gifts cost money to
8    purchase, and a personalized message can be attached to each gift. Facebook users
9    can also send each other “pokes,” which are free and simply result in a notification
10   to the recipient that he or she has been “poked” by the sender.
11         19.    Facebook also has a Marketplace feature, which allows users to post
12   free classified ads. Users can post items for sale, housing, jobs, and other items on
13   the Marketplace.
14         20.    In addition to the applications described above, Facebook also
15   provides its users with access to thousands of other applications (“apps”) on the
16   Facebook platform.     When a Facebook user accesses or uses one of these
17   applications, an update about that the user’s access or use of that application may
18   appear on the user’s profile page.
19         21.    Facebook uses the term “Neoprint” to describe an expanded view of a
20   given user profile. The “Neoprint” for a given user can include the following
21   information from the user’s profile:     profile contact information; News Feed
22   information; status updates; links to videos, photographs, articles, and other items;
23   Notes; Wall postings; friend lists, including the friends’ Facebook user
24   identification numbers; groups and networks of which the user is a member,
25   including the groups’ Facebook group identification numbers; future and past
26
27
                                               6
       Case 3:21-mj-00771-KSC Document 1 Filed 03/02/21 PageID.8 Page 8 of 24




1    event postings; rejected “Friend” requests; comments; gifts; pokes; tags; and
2    information about the user’s access and use of Facebook applications.
3          22.    Facebook also retains Internet Protocol (“IP”) logs for a given user ID
4    or IP address. These logs may contain information about the actions taken by the
5    user ID or IP address on Facebook, including information about the type of action,
6    the date and time of the action, and the user ID and IP address associated with the
7    action. For example, if a user views a Facebook profile, that user’s IP log would
8    reflect the fact that the user viewed the profile and would show when and from
9    what IP address the user did so.
10         23.    Social networking providers like Facebook typically retain additional
11   information about their users’ accounts, such as information about the length of
12   service (including start date), the types of service utilized, and the means and
13   source of any payments associated with the service (including any credit card or
14   bank account number). In some cases, Facebook users may communicate directly
15   with Facebook about issues relating to their accounts, such as technical problems,
16   billing inquiries, or complaints from other users. Social networking providers like
17   Facebook typically retain records about such communications, including records of
18   contacts between the user and the provider’s support services, as well as records of
19   any actions taken by the provider or user as a result of the communications.
20         24.    As explained herein, information stored in connection with a
21   Facebook account may provide crucial evidence of the “who, what, why, when,
22   where, and how” of the criminal conduct under investigation, thus enabling the
23   United States to establish and prove each element or alternatively, to exclude the
24   innocent from further suspicion. In my training and experience, a Facebook user’s
25   “Neoprint,” IP log, stored electronic communications, and other data retained by
26   Facebook, can indicate who has used or controlled the Facebook account. This
27
                                              7
       Case 3:21-mj-00771-KSC Document 1 Filed 03/02/21 PageID.9 Page 9 of 24




1    “user attribution” evidence is analogous to the search for “indicia of occupancy”
2    while executing a search warrant at a residence. For example, profile contact
3    information, private messaging logs, status updates, and tagged photos (and the
4    data associated with the foregoing, such as date and time) may be evidence of who
5    used or controlled the Facebook account at a relevant time. Further, Facebook
6    account activity can show how and when the account was accessed or used. For
7    example, as described herein, Facebook logs the Internet Protocol (IP) addresses
8    from which users access their accounts along with the time and date.            By
9    determining the physical location associated with the logged IP addresses,
10   investigators can understand the chronological and geographic context of the
11   account access and use relating to the crime under investigation. Such information
12   allows investigators to understand the geographic and chronological context of
13   Facebook access, use, and events relating to the crime under investigation.
14   Additionally, Facebook builds geo-location into some of its services. Geo-location
15   allows, for example, users to “tag” their location in posts and Facebook “friends”
16   to locate each other. This geographic and timeline information may tend to either
17   inculpate or exculpate the Facebook account owner.        Last, Facebook account
18   activity may provide relevant insight into the Facebook account owner’s state of
19   mind as it relates to the offense under investigation. For example, information on
20   the Facebook account may indicate the owner’s motive and intent to commit a
21   crime (e.g., information indicating a plan to commit a crime), or consciousness of
22   guilt (e.g., deleting account information in an effort to conceal evidence from law
23   enforcement).
24         25.   Therefore, the computers of Facebook are likely to contain all the
25   material described above, including stored electronic communications and
26
27
                                             8
      Case 3:21-mj-00771-KSC Document 1 Filed 03/02/21 PageID.10 Page 10 of 24




1    information concerning subscribers and their use of Facebook, such as account
2    access information, transaction information, and other account information.
3                    FACTS IN SUPPORT OF PROBABLE CAUSE
4          26.   On March 4, 2009, a state search warrant was executed on the San
5    Diego County residence of William Luksic by the ICAC task force. Numerous
6    devices were seized and forensically searched. Approximately two months later,
7    Luksic was charged by federal complaint with possession of child pornography for
8    possessing images of children engaged in sexually explicit conduct. The complaint
9    confirmed that the investigation into Luksic began because he was engaged in
10   online communications with a minor male. Those conversations were reported by
11   the minor male to be sexual in nature and involved the exchange of nude images.
12         27.   Luksic plead guilty to distribution of child pornography in violation of
13   violating 18 U.S.C. § 2252(a)(2) and sentenced to 144 months in custody
14   (09cr02197-WQH).
15         28.   In July 2019, Luksic was released from prison and became subject to
16   his terms of supervised release for a period of 10 years. These terms included a
17   search condition, requiring him to submit to searches by any law enforcement
18   officer based on reasonable suspicion that he has violated his terms of release. The
19   terms also included a requirement that he refrain from owning or using any
20   unapproved computer devices or phones, and that he consent to the installation of
21   monitoring software on any computers or devices owned by him.
22         29.   In December 2019, a petition was filed by U.S. Probation alleging that
23   Luksic had violation numerous conditions of supervised release, including
24   possession of unauthorized devices, and accessing the internet without permission.
25   On June 22, 2020, Luksic admitted to those violations (among others) and was
26
27
                                              9
      Case 3:21-mj-00771-KSC Document 1 Filed 03/02/21 PageID.11 Page 11 of 24




1    given a time-served sentence. He was placed on the same terms and conditions of
2    supervised release for another 10 years.
3          30.    On January 7, 2021, U.S. Probation Officers conducted a home
4    inspection of Luksic, at his residence in Encinitas, California.     Upon arrival,
5    Luksic permitted the officers to search his belongings without any issue. U.S.
6    Probation Officers discovered unauthorized devices in Luksic’s possession,
7    including a NUU Mobile cell phone (Target Device). Luksic admitted to hiding the
8    Target Device from U.S. Probation Officers on previous inspections and for using
9    the Target Device to communicate with individuals via Facebook using the
10   Subject Account.
11         31.    Pursuant to the supervised release conditions, the Target Device was
12   manually examined and was also subjected to a Cellebrite examination to review
13   the contents. During their review of the Target Device, U.S. Probation officers
14   discovered the Subject Account as an active Facebook account and over 41,000
15   images including various depictions of individuals engaged in sexually explicit
16   conduct. The brief review of the Subject Account revealed multiple chat threads
17   with individuals who stated to Luksic they were under the age of 18 and whose
18   profile pictures appeared to be of possible minors.
19         32.    On January 23, 2021, HSI SA Cesar Valdivia, while assigned to the
20   HSI San Diego Child Exploitation Group and a full-time member of the ICAC
21   Task Force, responded to the U.S. Probation office to review an initial analysis of
22   the Target Device. SA Valdivia observed one thumbnail image discovered in the
23   image gallery on the Target Device which he identified as child pornography. The
24   image depicts a prepubescent male lying on his back, wearing what appears to be a
25   green t-shirt, and he is nude from the waist down with his legs spread open,
26
27
                                                10
      Case 3:21-mj-00771-KSC Document 1 Filed 03/02/21 PageID.12 Page 12 of 24




1    completely exposing his genitals and anus in a lewd and lascivious manner. The
2    focus of the photograph is centered on the pre-pubescent males’ genitals and anus.
3          33.    SA Valdivia discovered two Facebook Messenger chat threads
4    between Luksic, using the Subject Account, and minor boys. As the individuals
5    Luksic was communicating with all appear to be minors, I am using their initials to
6    protect their identity. The following are excerpts from the chat threads:
7                                     December 21, 2020
8                 J.C.S. :     Btw am 15 yrs and am from London
9                 LUKSIC:      Thank you I need to get more pictures I had a
10                             dozens and dozens of pictures I’ve taken but I lost all of
11                             them in the flood
12                J.C.S.:      (Sent a sticker but SA Valdivia was unable to view it.)
13                LUKSIC:      You’re 15 that’s a surprise I thought you’re much older
14                             you’re interest level is much older than 15
15                J.C.S.:      Yeah
16                LUKSIC:      But I mean to say is it’s nice to see someone who has a
17                             greater interest in life than just sex
18                             But I think sex is a lot of fun too
19                J.C.S.:      (Sent a sticker but SA Valdivia was unable to view it.)
20                             R u single
21                LUKSIC:      Yes I am and I’m glad to see me think I like
22                             and that score too
23                J.C.S.:      Yeah
24                LUKSIC:      I hope you get your coronavirus shot pretty soon the
25                             sooner the better
26                J.C.S.:      (Sent a sticker but SA Valdivia was unable to view it.)
27
                                               11
      Case 3:21-mj-00771-KSC Document 1 Filed 03/02/21 PageID.13 Page 13 of 24




1                 LUKSIC:      It’s nice to see someone who hasn’t who has more
2                              interest in the light in life than just sex
3                              That’s a very confusing message I just left
4                                    December 29, 2020
5                 LUKSIC:      your story looks like it’s kind of cute but I would
6                              understand it a lot better if I could understand Spanish as
7                              well as you speak Spanish
8                 D.M.:        Eh.. yeah…I speak Spanish
9                              Who are you?
10                             And…where are you?
11                LUKSIC:      You can call me Bill and I live in San Diego California
12                             actually more like 25 miles north of San Diego right on
13                             the coast in a town called Encinitas
14                D.M.:        I’m [D]1
15                             I’m from Colombia
16                             And I’m 15 years old
17                             Nice to meet you
18                             I’m from Colombia
19                LUKSIC:      Very nice to meet you and I’m sure you’re absolutely
20                             beautiful
21                D.M.:        Oh thank you
22         34.    Based on the discovery of the Target Device and its contents, U.S.
23   Probation Officers filed a petition with the court and a warrant was issued for
24   Luksic’s arrest. He was taken into custody on January 28, 2021 and remains in
25   federal custody on charges related to the violation of his terms of release.
26
27
                                               12
         Case 3:21-mj-00771-KSC Document 1 Filed 03/02/21 PageID.14 Page 14 of 24




1              35.    As a result of my training and experience in child exploitation and
2    child pornography investigations, and the training and experience of other law
3    enforcement officers with whom I have had discussions, there are certain
4    characteristics common to individuals involved in the receipt, distribution and
5    possession of child pornography.
6                     a.      These individuals may receive sexual gratification, stimulation,
7    and satisfaction from contact with children; or from fantasizing while viewing
8    children engaged in sexual activity or in sexually suggestive poses, such as in
9    person, in photographs, or other visual media; or from literature describing such
10   activity.
11                    b.      These individuals may collect sexually explicit or suggestive
12   materials, in a variety of media, including photographs, magazines, motion
13   pictures, video tapes, books, sliders and/or drawings or other visual media. These
14   individuals often use these materials for their own sexual arousal and gratification.
15   Furthermore, they may use these materials to lower the inhibitions of children they
16   are attempting to seduce, to arouse the selected child partner, or to demonstrate the
17   desired sexual acts.
18                    c.      To the extent these individuals possess and maintain “hard
19   copies” of child pornographic material, that is, their pictures, films, video tapes,
20   magazines, negatives, photographs, correspondence, mailing lists, books, tape
21   recordings, etc., they almost always maintain those hard copies in the privacy and
22   security of their home. They typically retain pictures, films, photographs,
23   negatives, magazines, correspondence, books, tape recordings, mailing lists, child
24   erotica, and video tapes for many years. “Child erotica,” as used herein, means
25   materials or items that are sexually arousing to persons having a sexual interest in
26
     1
27       The minor identifies his first name.
                                                   13
      Case 3:21-mj-00771-KSC Document 1 Filed 03/02/21 PageID.15 Page 15 of 24




1    minors but that are not, in and of themselves, obscene or that do not necessarily
2    depict minors in sexually explicit poses or positions.
3                 d.     Likewise, these individuals often maintain their digital or
4    electronic collections of child sexual exploitation images in a safe, secure, and
5    private environment, such as a computer and surrounding area, or on cellular
6    telephones. These collections are often maintained for several years and are kept
7    close by, usually at the individual’s residence, on his or her person, or in his or her
8    vehicles, to enable the individual to view the collection, which is valued highly.
9                 e.     These individuals also may correspond with and/or meet others
10   to share information and materials; are rarely able to completely destroy
11   correspondence from other child pornography distributors/collectors; conceal
12   correspondence as they do their sexually explicit material; and often maintain lists
13   of names, addresses, and telephone numbers of individuals with whom they have
14   been in contact and who share the same interests in child pornography.
15                f.     These individuals prefer not to be without their child sexual
16   exploitation images for any prolonged time period. Collectors will take their
17   collection with them if they change residences, as the collection is considered to be
18   a prized possession. This behavior has been documented by law enforcement
19   officers involved in the investigation of child pornography throughout the world.
20   That said, there are individuals with a sexual interest in children who download
21   and view digital images of child sexual exploitation and delete it in order to avoid
22   detection by law enforcement or other people. However, even in cases where these
23   images are deleted, or concealed via encryption software, forensic examiners can
24   use specialized tools to recover the deleted files or access encrypted files.
25                g.     These individuals often use specialized software to conceal the
26   existence of evidence and/or destroy said evidence. There are a variety of different
27
                                               14
      Case 3:21-mj-00771-KSC Document 1 Filed 03/02/21 PageID.16 Page 16 of 24




1    programs that an individual can use to accomplish these objectives, many of which
2    are free. Additionally, these individuals have been known to store child
3    pornography in unconventional physical locations, as well as in unusual digital
4    locations on computers and cellular phones. These files and folders, or
5    applications, have been misnamed or renamed in an attempt to mislead
6    investigators.
7                  h.    These individuals will often download and store images of
8    children they know or with whom they have communicated, as well as their
9    communications with those children. The images may not necessarily be
10   pornographic or obscene in nature; however, they are often used for the
11   individuals’ sexual gratification.
12         36.     Based on the facts set forth in this affidavit, along with his criminal
13   history, I believe Luksic exhibits the common characteristics described above of
14   someone involved in the receipt, possession, and accessing of child pornography,
15   engaging in online sexual communications with minors as he has a demonstrated
16   sexual interest in minors. His history includes of contacting minors and engaging
17   in sexual discussions with them, and his attempts to conceal his activities are
18   further evidence of his criminal activity.
19      PROCEDURES FOR ELECTRONICALLY STORED INFORMATION
20         37.     Federal agents and investigative support personnel are trained and
21   experienced in identifying communications relevant to the crimes under
22   investigation. The personnel of Facebook, Inc. are not. It would be inappropriate
23   and impractical for federal agents to search the vast computer network of Facebook
24   for the relevant accounts and then to analyze the contents of those accounts on the
25   premises of Facebook. The impact on Facebook’s business would be disruptive
26   and severe.
27
                                                  15
      Case 3:21-mj-00771-KSC Document 1 Filed 03/02/21 PageID.17 Page 17 of 24




1          38.    Therefore, I request authority to seize all content from the Facebook
2    account as described in Attachment B. In order to accomplish the objective of the
3    search warrant with a minimum of interference with the business activities of
4    Facebook, to protect the privacy of Facebook’s subscribers whose accounts are not
5    authorized to be searched, and to effectively pursue this investigation,
6    authorization is sought to allow Facebook to make digital copies of the entire
7    contents of the account subject to seizure. The copies will be provided to me or to
8    any authorized federal agent. The copies will be imaged, and the images will then
9    be analyzed to identify communications and other electronic records subject to
10   seizure pursuant to Attachment B. Relevant electronic records will be copied to
11   separate media. The original media will be sealed and maintained to establish
12   authenticity, if necessary.
13         39.    Analyzing the data to be provided by Facebook may require special
14   technical skills, equipment, and software. It may also be very time-consuming.
15   Searching by keywords, for example, often yields many thousands of "hits," each
16   of which must be reviewed in its context by the examiner to determine whether the
17   data is within the scope of the warrant. Merely finding a relevant "hit" does not
18   end the review process. Keyword searches do not capture misspelled words, reveal
19   the use of coded language, or account for slang. Keyword searches are further
20   limited when electronic records are in or use foreign languages. Certain file
21   formats also do not lend themselves to keyword searches. Keywords search text.
22   Many common electronic mail, database and spreadsheet applications, which files
23   may have been attached to electronic mail, do not store data as searchable text.
24   Instead, such data is saved in a proprietary non-text format. And, as the volume of
25   storage allotted by service providers increases, the time it takes to properly analyze
26   recovered data increases dramatically. Facebook does not always organize the
27
                                              16
      Case 3:21-mj-00771-KSC Document 1 Filed 03/02/21 PageID.18 Page 18 of 24




1    electronic files they provide chronologically, which makes review even more time
2    consuming and may also require the examiner to review each page or record for
3    responsive material.
4          40.       Based on the foregoing, searching the recovered data for the
5    information subject to seizure pursuant to this warrant may require a range of data
6    analysis techniques and may take weeks or even months. Keywords need to be
7    modified continuously based upon the results obtained and, depending on the
8    organization, format, and language of the records provided by Facebook,
9    examiners may need to review each record to determine if it is responsive to
10   Attachment B. The personnel conducting the examination will complete the
11   analysis within ninety (90) days of receipt of the data from the service provider,
12   absent further application to this court.
13         41.       Based upon my experience and training, and the experience and
14   training of other agents with whom I have communicated, it is necessary to review
15   and seize all communications that identify any users of the subject account and any
16   communications sent or received in temporal proximity to incriminating
17   communications that provide context to the incriminating communications.
18         42.       All forensic analysis of the imaged data will employ search protocols
19   directed exclusively to the identification and extraction of data within the scope of
20   this warrant.
21               PROCEDURES TO PROTECT THIRD PARTY PRIVACY
22         43.       All forensic analysis of the imaged data will employ search protocols
23   directed exclusively to the identification and extraction of data within the scope of
24   this warrant. In the event that the personnel lawfully conducting the analysis
25   identify information pertaining to crimes outside the scope of the warrant such
26   information will not be used in any way except to obtain a new warrant authorizing
27
                                                 17
      Case 3:21-mj-00771-KSC Document 1 Filed 03/02/21 PageID.19 Page 19 of 24




1    a search for such information. In the event a new warrant is obtained, the
2    government may make use of the data seized in any lawful manner. Absent a new
3    warrant, the personnel conducting the analysis may continue to search and seize
4    data only within the scope of this warrant.
5                       PRIOR ATTEMPTS TO OBTAIN DATA
6          44.    The United States has conducted a forensic preview of the NUU cell
7    phone, which revealed partial Facebook message threads.
8                        GENUINE RISKS OF DESTRUCTION
9          45.    Based upon my experience and training, and the experience and
10   training of other agents with whom I have communicated, electronically stored
11   data can be permanently deleted or modified by users possessing basic computer
12   skills. In this case, a preservation letter was sent to Facebook on or about January
13   19, 2021, for preservation of the Subject Account.
14                                     CONCLUSION
15         46.    Based on the aforementioned factual information, there is probable
16   cause to believe that evidence, fruits, and instrumentalities of violation of 18
17   U.S.C. §§ 2252, 2252A and 2422, may be located on the seized items described in
18   Attachment A. I, therefore, respectfully request that the attached warrant be issued
19   authorizing the seizure of the items listed in Attachment B.
20
21
                                                   __________________________
22
                                                   Angela M. Forbes, Special Agent
23                                                 Homeland Security Investigations
24
25
26
27
                                              18
      Case 3:21-mj-00771-KSC Document 1 Filed 03/02/21 PageID.20 Page 20 of 24




1    Attested to by the applicant in accordance with the requirements of Fed. R. Crim.
     P. 4.1 by telephone on this 2nd day of March, 2021.
2
3
4
                                    ________________________________________
5                                   HONORABLE KAREN S. CRAWFORD
                                    UNITED STATES MAGISTRATE JUDGE
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                            19
      Case 3:21-mj-00771-KSC Document 1 Filed 03/02/21 PageID.21 Page 21 of 24




1                                  ATTACHMENT A
2          Facebook, Inc. is located at 1601 Willow Road, Menlo Park, CA 94025.
3    This warrant applies to information associated with the following Facebook user
4    ID:
5
                                   100058668091242
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
          Case 3:21-mj-00771-KSC Document 1 Filed 03/02/21 PageID.22 Page 22 of 24




1                                        ATTACHMENT B
2    I.       Service of Warrant
3             The officer executing the warrant shall permit Facebook, as custodian of the
4    computer files described in Section II below, to locate the files relevant to
5    attachment A and copy them onto removable electronic storage media and deliver
6    the same to the officer or agent.
7    II.      Information to be disclosed by Facebook
8             To the extent that the information described in Attachment A is within the
9    possession, custody, or control of Facebook Inc. (“Facebook”), including any
10   messages, records, files, logs, or information that have been deleted but are still
11   available to Facebook, or have been preserved pursuant to a request made under 18
12   U.S.C. § 2703(f), Facebook is required to disclose the following information to the
13   government for each user ID listed in Attachment A:
14            a. All contact and personal identifying information, including full name,
15               user identification number, birth date, gender, contact e-mail addresses,
16               Facebook passwords, Facebook security questions and answers, physical
17               address (including city, state, and zip code), telephone numbers, screen
18               names, websites, and other personal identifiers.
19            b. All activity logs for the account and all other documents showing the
20               user’s posts and other Facebook activities;
21            c. All photos and videos uploaded by that user ID and all photos and videos
22               uploaded by any user that have that user tagged in them, including EXIF
23               data;
24            d. All Neoprints, including profile contact information; News Feed
25               information; status updates; links to videos, photographs, articles, and
26               other items; Notes; Wall postings; friend lists, including the friends’
27
     Case 3:21-mj-00771-KSC Document 1 Filed 03/02/21 PageID.23 Page 23 of 24




1           Facebook user identification numbers; groups and networks of which the
2           user is a member, including the groups’ Facebook group identification
3           numbers; future and past event postings; rejected “Friend” requests;
4           comments; gifts; pokes; tags; and information about the user’s access and
5           use of Facebook applications;
6        e. All other records of communications and messages made or received by
7           the user, including all private messages, chat history, video calling
8           history, and pending “Friend” requests;
9        f. All “check ins” and other location information;
10       g. All IP logs, including all records of the IP addresses that logged into the
11          account;
12       h. All records of the account’s usage of the “Like” feature, including all
13          Facebook posts and all non-Facebook webpages and content that the user
14          has “liked”;
15       i. All information about the Facebook pages that the account is or was a
16          “fan” of;
17       j. All past and present lists of friends created by the account;
18       k. All records of Facebook searches performed by the account;
19       l. All information about the user’s access and use of Facebook
20          Marketplace;
21       m. The types of service utilized by the user;
22       n. The length of service (including start date) and the means and source of
23          any payments associated with the service (including any credit card or
24          bank account number);
25
26
27
       Case 3:21-mj-00771-KSC Document 1 Filed 03/02/21 PageID.24 Page 24 of 24




1           o. All privacy settings and other account settings, including privacy settings
2              for individual Facebook posts and activities, and all records showing
3              which Facebook users have been blocked by the account;
4           p. All records pertaining to communications between Facebook and any
5              person regarding the user or the user’s Facebook account, including
6              contacts with support services and records of actions taken.
7    III.   Information to be seized by the government
8           The search of the data supplied by Facebook pursuant to this warrant will be
9    conducted as provided in the “Procedures for Electronically Stored Information” of
10   the affidavit submitted in support of this search warrant, and to the seizure of the
11   following information involving Facebook user ID 100058668091242 from
12   November 1, 2020, to the date of the warrant:
13                a.     Communications, records, and attachments tending to discuss
14          the sexual exploitation of children, demonstrate a sexual interest in children,
15          and/or demonstrate the possession, receipt, and distribution of child
16          pornography and coercion/enticement, in violation of 18 U.S.C. §§ 2252,
17          2252A, and 2422;
18                b.     Communications, records, and attachments tending to identify
19          the user of the account and any co-conspirators involved in the activities
20          described in Paragraph III.a. above; and
21                c.     Communications, records, and attachments that provide context
22          to any communications described above, such as electronic mail sent or
23          received in temporal proximity to any relevant electronic mail and any
24          electronic mail tending to identify users of the subject accounts;
25   All of which constitutes fruits, evidence and instrumentalities of violations of 18
26   U.S.C. §§ 2252, 2252A, and 2422.
27
